Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest a vehicle height adjustment device comprising: a motion conversion unit that includes a rotating member and a linear motion member, and that converts a rotational motion of the rotating member into a linear motion of the linear motion member; a plurality of motors; a driven gear coupled to the rotating member; a plurality of drive gears that is driven by the respective motors, and that meshes with the driven gear; and a spring seat that is coupled to the linear motion member, and that supports one end of a suspension spring interposed between a vehicle body and an axle of a vehicle, wherein after driving the spring seat and then stopping the spring seat, some drive gears of the drive gears are driven in a drive direction of the spring seat, and the other drive gears of the drive gears are driven in a direction opposite the drive direction of the spring seat.
JP 4181475 discloses a plurality of motors; a driven gear coupled to the rotating member; a plurality of drive gears that is driven by the respective motors, and that meshes with the driven gear; and a steering mechanism that is coupled to the linear motion member, some drive gears of the drive gears are driven in a drive direction, and the other drive gears of the drive gears are driven in a direction opposite the drive direction for a steering mechanism however not a suspension for spring for changing vehicle height.
Kubota et al. (JP 2011256980) discloses a plurality of motors; a driven gear coupled to the rotating member; a plurality of drive gears that is driven by the respective motors, and that meshes with the driven gear; in a speed reducer eliminating backlash where some drive gears of the drive gears are driven in a drive direction, and the other drive gears of the drive gears are driven in a direction opposite the drive direction; however not a vehicle suspension spring for changing vehicle height.
Wilfried (US 7,780,177) discloses a motor; a driven gear coupled to the rotating member; a plurality of drive gears that is driven by the motor in order to adjust vertical alignment of a suspension. However, does not discloses plural motors and gears as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614